Exhibit 99.1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Statement on Schedule 13D dated December 31, 2007 (including amendments thereto) with respect to the Common Stock of WHX Corporation.This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated: December 31, 2007 STEEL PARTNERS II, L.P. By: Steel Partners II GP LLC General Partner By: /s/Lauren Isenman Lauren Isenman as Attorney-In-Fact for Warren G. Lichtenstein, Managing Member STEEL PARTNERS II GP LLC By: /s/Lauren Isenman Lauren Isenman as Attorney-In-Fact for Warren G. Lichtenstein, Managing Member STEEL PARTNERS II MASTER FUND L.P. By: Steel Partners II GP LLC General Partner By: /s/Lauren Isenman Lauren Isenman as Attorney-In-Fact for Warren G. Lichtenstein, Managing Member STEEL PARTNERS LLC By: /s/Lauren Isenman Lauren Isenman as Attorney-In-Fact for Warren G. Lichtenstein, Manager /s/Lauren Isenman LAUREN ISENMAN as Attorney-In-Fact for Warren G. Lichtenstein /s/Glen Kassan GLEN KASSAN /s/Jack L. Howard JACK L. HOWARD /s/Joshua E. Schechter JOSHUA E. SCHECHTER /s/John J. Quicke JOHN J. QUICKE
